Citation Nr: 1602638	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-05 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 2002, for the grant of service connection for PTSD.

2.  Service connection for obstructive sleep apnea, including as secondary to service-connected gunshot wound residuals, right chest.
 
3.  Service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus type II.

4.  Service connection for calcaneal spurs, including as secondary to service-connected gunshot wound residuals, second right toe.

5.  Service connection for pes planus, including as secondary to service-connected gunshot wound residuals, second right toe.

6.  Service connection for hypertension, including as secondary to service-connected gunshot wound residuals, right chest and/or diabetes mellitus type II.

7.  Service connection for a cervical spine disability, including as secondary to service-connected gunshot wound residuals, right chest.  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1968, with service in the Republic of Vietnam earning the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was previously before the Board in August 2015, when the issues identified above were remanded for further development.

In August 2015, the Board issued a decision with regard to the issues of entitlement to an increased rating for posttraumatic stress disorder; entitlement to special monthly compensation based on the need for aid and attendance of another person or by reason of being housebound, entitlement to service connection for chronic obstructive pulmonary disease and entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant.  A review of the file shows that the Board's decision on these issues has not been implemented by the Agency of Original Jurisdiction (AOJ).  The AOJ should take action to implement the Board's August 26, 2015 decision on these issues. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In August 2015, the Board remanded the issues set forth on the title page for further development.  This matter has been returned to the Board; however, a review of the claims file shows that to date, the ordered development has not been completed.  As such, remand is again in order so that the development ordered in the August 2015 remand may be completed, and a Supplemental Statement of the Case may be issued.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Complete the development set forth in the August 2015 Board remand.

2.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






